Per Curiam :
This is a demurrer to the petition in the above-entitled cause. Claimant’s right of action is founded upon the act of November 3, 1893 (28 Stat. L., 7), in pursuance of which he *431was, at his own request, detailed as professor of military science and tactics at the University of Arkansas. The claim is for commutation of quarters and mileage while, acting as such.
The court is of the opinion that the question has been decided adversely to claimant’s contention by this court in Lander v. United States (30 C. Cls. R., 311). The Comptroller of the Treasury in two opinions has held against the allowance. (6 Comp. Dec., 506; 7 ibid., 594). Claims of the same character have uniformly been denied by the Paymaster-General of the Army and the War Department, and the statute upon which the same is predicated seems unambiguous.
The demurrer will be sustained and the petition dismissed.